Exhibit 10.2
December 22, 2008
Mr. Jeff M. Framer
c/o Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, CA 91311
Re: Amendment to Employment Letter Agreement
Dear Jeff:
This amendment letter shall confirm that the Term of your Employment Letter
Agreement with Image Entertainment, Inc. (“Image”) will be extended by ninety
(90) days. Accordingly, the “Term” of the Employment Letter Agreement will now
expire on June 29, 2009 and any notice for extending the Term in the future
shall be communicated to you in writing by no later than March 31, 2009 (three
months prior to the expiration of this extended Term).
All other terms of the Employment Letter Agreement shall remain in full force
and effect. This amendment letter contains the entire agreement of the parties
with respect to the subject matter herein. This amendment letter may only be
modified in writing, signed by you and a duly authorized representative of
Image’s Board of Directors.
If you wish to accept this extension of the Term of your Employment Letter
Agreement, please so indicate by signing below.
Sincerely,
/s/ ROBERT MCCLOSKEY
Robert McCloskey
Director and Chairman of the
Compensation Committee of
the Board of Directors
THE ABOVE IS ACCEPTED AND AGREED.

     
/s/ JEFF M. FRAMER
  12/22/08  
JEFF M. FRAMER
  DATE

 

